PER CURIAM.
This appeal complains of an order authorizing the Otis Elevator Company to remove from the Floridan Hotel at Tampa, Fla., elevators which it had installed therein under a title retention contract, unless the balance of .the purchase price with interest be paid within thirty days.
On a former appeal, all the questions now involved were presented and decided except the single one whether the elevators could be removed without substantial damage to the building. Wheat v. Otis Elevator Co. (C. C. A.) 23 F.(2d) 152. It has now been found as a fact by the District Judge on uneontroverted evidence that no substantial injury to the building will result from the removal of the elevators.
The order appealed from is therefore affirmed.